DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 7, 9-11, 13, and 17 have been amended.
Claims 1-20 are currently pending and addressed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wray in view of Chen et al. (US 2016/0187880), hereinafter referred to as Chen, further in view of Lavoie et al. (US 2016/0236680), hereinafter referred to as Lavoie. Wray, Chen, and Lavoie are considered analogous to the claimed invention because they are in the same field of vehicle control.


Regarding claim 1, Wray teaches:
A method for operating an autonomous driving vehicle (ADV) ("An aspect of the disclosed embodiments is a method for use in traversing a vehicle transportation network, which may include traversing, by an autonomous vehicle, a vehicle transportation network" – see at least Wray: paragraph 0004 lines 1-4),
the method comprising: perceiving a driving environment surrounding the ADV ("The vehicle may include one or more sensors and traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof." – see at least Wray: paragraph 0035 lines 3-7);
determining a current scenario of the ADV from a plurality of driving scenarios ("The autonomous vehicle operational management system may include an autonomous vehicle operational management controller, or executor, which may detect one or more operational scenarios, such as pedestrian scenarios, intersection scenarios, lane change scenarios, or any other vehicle operational scenario or combination of vehicle operational scenarios, corresponding to the external objects." – see at least Wray: paragraph 0037);
that includes a parking scenario ("In another example, the autonomous vehicle control unit may control or operate the vehicle 1000 to perform a defined operation or maneuver, such as parking the vehicle." – see at least Wray: paragraph 0066 lines 4-7),
based on the driving environment (“A distinct vehicle operational scenario may include any distinctly identifiable set of operative conditions that may affect the operation of the autonomous vehicle within a defined spatiotemporal area, or operational environment, of the autonomous vehicle.” – see at least Wray: paragraph 0092 lines 3-8)
based on the current scenario, selecting a control algorithm among a plurality of distinct control algorithms, each of the control algorithm being associated with at least one of the driving scenarios ("The autonomous vehicle operational management system may include one or more scenario-specific operational control evaluation modules. Each scenario-specific operational control evaluation module may be a model, such as a Partially Observable Markov Decision Process (POMDP) model, of a respective operational scenario. The autonomous vehicle operational management controller may instantiate respective instances of the scenario-specific operational control evaluation modules in response to detecting the corresponding operational scenarios." – see at least Wray: paragraph 0038) (The examiner notes that the “scenario-specific operational control evaluation modules” as taught by Wray correspond to the claimed control algorithms associated with a driving scenario);
generating a control command with the selected control algorithm by invoking a controller corresponding to the selected control algorithm from a plurality of controllers associated with the driving scenarios, based on one or more control target inputs;… and applying the control command to effect movement of the ADV ("The autonomous vehicle operational management controller may receive candidate vehicle control actions from respective instantiated scenario-specific operational control evaluation module instances, may identify a vehicle control action from the candidate vehicle control actions, and may control the autonomous vehicle to traverse a portion of the vehicle transportation network according to the identified vehicle control action." – see at least Wray: paragraph 0039) (The examiner notes that Fig. 1 of Wray as shown below illustrates the elements involved in the recited autonomous driving method, including powertrain 1200 which executes movement of the vehicle based on control information from controller 1300).

    PNG
    media_image1.png
    906
    663
    media_image1.png
    Greyscale

wherein each of the plurality of distinct control algorithms share in common, a common pre-processing protocol (“Although not expressly shown in FIG. 4, the autonomous vehicle operational management system 4000 may include a predictor module that may generate and send prediction information to the blocking monitor 4200, and the blocking monitor 4200 may output probability of availability information to one or more of the operational environment monitors 4300.” – see at least Wray: paragraph 0143) (The examiner notes that the blocking monitor as taught by Wray is responsible for outputting information to be used by the operational environment monitors 4300, and later used by the scenario-specific operational control evaluation modules 4400 as shown below in Fig. 4 of Wray. Since the blocking monitor provides information to each of the distinct control modules, it corresponds to the claimed common pre-processing protocol)
and a common post-processing protocol that formats and outputs the control command onto a vehicle communication bus (“The autonomous vehicle operational management controller 4100, or another unit of the autonomous vehicle, may control the autonomous vehicle to traverse the vehicle transportation network, or a portion thereof, in accordance with a vehicle control action.” – see at least Wray: paragraph 0101) (The examiner notes that the autonomous vehicle operational management controller 4100 as taught by Wray is responsible for controlling the vehicle based on the vehicle control actions received from the scenario-specific operational control evaluation modules 4400 as show below in Fig. 4 of Wray. Since the autonomous vehicle operational management controller receives information from each of the distinct control modules, it corresponds to the claimed post-processing protocol. Further, Wray explicitly teaches the use of a "communication bus" coupled to a processor ("For example, the processor may be operatively coupled with the memory 1340 via a communication bus 1380." – see at least Wray: paragraph 0054 lines 19-21))

    PNG
    media_image2.png
    743
    537
    media_image2.png
    Greyscale

Wray does not explicitly recite, but Chen teaches:
and a normal driving scenario ("The learning computation unit 33 further performs the normal control process containing the adaptive algorithm to generate a vehicle dynamic control signal and sends corresponding control signals to the vehicle control module 50 for the vehicle control module 50 to stabilize and control a dynamic moving path of the vehicle." – see at least Chen: paragraph 0033 lines 15-20) (The examiner notes that the "normal control process" as taught by Chen corresponds to the claimed normal driving scenario).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wray with these above aforementioned teachings from Chen to include a normal driving scenario in the plurality of possible driving scenarios. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Chen’s method of performing a normal control process for vehicle control with Wray’s method of controlling a vehicle based on a sensed operational scenario in order to provide a default control method for circumstances in which there is no particular driving danger (“Under the circumstance of regular driving, there is no driving danger usually and the driving control system performs the normal control process to adapt to different road conditions and maintain the driving stability.” – see at least Chen: paragraph 0016 lines 5-9). Doing so would provide the benefit of configuring a control algorithm to suit a normal driving scenario (“Accordingly, the learning computation unit 33 can adapt to different driving environments and driver's behavior to perform the normal control process in an optimal manner.” – see at least Chen: paragraph 0034 lines 22-25).

Chen further teaches:
wherein the common post processing protocol includes emergency logic that determines that an emergency condition is present, and in response to the emergency condition being present, the emergency logic generates an emergency command that overrides the control command ("The emergency control module is connected to the vehicle safety determination module, and when the vehicle encounters an emergency event, the emergency control module performs an emergency control process with the multiple pieces of driving status information and generates a path control signal for barrier avoidance." – see at least Chen: paragraph 0020) (The examiner notes that Fig. 3 of Chen as shown below illustrates that a normal control process is not executed if an emergency condition is met (i.e. selecting "YES" at S33: A driving danger exists?), which corresponds to the claimed method of outputting an emergency command that overrides the control command in response to an emergency condition).


    PNG
    media_image3.png
    815
    577
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wray with these above aforementioned teachings from Chen to include an emergency control process which overrides the normal control process. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Chen’s method of executing an emergency control process instead of a normal control process if a driving danger is detected with Wray’s method of controlling a vehicle based on a sensed operational scenario in order to generate a path with which the vehicle may safely avoid the danger (“The emergency control process includes steps of receiving the multiple pieces of driving status information containing the speed of the vehicle, calculating a path with a maximum barrier-avoiding radius according to the speed and a rotatable radius of the vehicle without causing rollover of the vehicle, and generating a path control signal for barrier avoidance that instructs the vehicle control module 50 to control a dynamic emergency path of the vehicle.” – see at least Chen: paragraph 0036 lines 6-14). Doing so would provide the benefit of increasing safety (“When the collision analysis indicates that a collision will take place, the driving control system immediately performs a corresponding emergency control process to change a moving path of the vehicle to enhance driving safety and stability.” – see at least Chen: paragraph 0016 lines 16-20).

Wray does not explicitly recite, but Lavoie teaches:
wherein a first of the plurality of distinct control algorithms that corresponds to the parking scenario generates the control command to reduce differences between a target heading of the ADV and a current heading of the ADV, more aggressively than a second of the plurality of distinct control algorithms that corresponds to the normal driving scenario ("As shown, the vehicle speed bar 62 may include a movable cursor 63 that can be positioned between and inclusive of a minimum vehicle speed level 64 and a maximum vehicle speed level 66. Thus, drivers desiring to parallel park the vehicle 10 as quickly as possible may opt to select the maximum vehicle speed level 66" – see at least Lavoie: paragraph 0025 lines 15-21) (The examiner notes the park assist system as taught by Lavoie includes a steering trajectory (“With further reference to FIG. 4, the park assist system 30 determines a steering trajectory T at step C for backing the vehicle 10 into the target parking space (e.g., space 54)” – see at least Lavoie: paragraph 0024 lines 1-4, and Lavoie: Fig. 4 as shown below). Since steering a vehicle is equivalent to controlling the heading of the vehicle, using a higher vehicle speed during a parking process in which there is a target steering trajectory corresponds to more aggressively reducing the difference between a target heading of the ADV and a current heading of the ADV).


    PNG
    media_image4.png
    864
    551
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wray in view of Chen with these above aforementioned teachings from Lavoie to control the vehicle such that the control command more aggressively reduces the difference between a current vehicle heading and a target vehicle heading in a parking scenario compared to a normal driving scenario. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s method of allowing the driver to adjust parameters corresponding to the parking control with Wray in view of Chen’s method of controlling a vehicle based on a sensed scenario in order to allow the driver to adjust the manner in which the parking process is controlled based on their preference (“At step H, the driver may make one or more parking parameter selections via the user input device 17 to control the manner in which the parallel parking maneuver is executed.” – see at least Lavoie: paragraph 0025 lines 1-4). Doing so provides the benefit of allowing the driver to park the vehicle as quickly as possible by adjusting the parameters such that the control command is more aggressive (“Thus, drivers desiring to parallel park the vehicle 10 as quickly as possible may opt to select the maximum vehicle speed level 66" – see at least Lavoie: paragraph 0025 lines 19-21). 

Regarding claim 2, Wray in view of Chen, further in view of Lavoie, teaches all of the elements of the current invention as stated above. Wray further teaches:
wherein the current scenario of the ADV is determined based on at least two of: map information, current vehicle location, or current vehicle speed ("The location unit 1310 may determine geolocation information, such as longitude, latitude, elevation, direction of travel, or speed, of the vehicle 1000." – see at least Wray: paragraph 0058 lines 1-3) (The examiner notes that Wray teaches that vehicle information, such as the current vehicle location (i.e. longitude and latitude) and speed as taught above, is considered when identifying the operational environment ("The operational environment information may include vehicle information for the autonomous vehicle" – see at least Wray: paragraph 0205 lines 6-8). This information about the environment is then used to determine the current scenario ("The executor 5100 may detect distinct vehicle operational scenarios at 5120 based on one or more aspects of the operational environment represented by the operational environment information identified at 5110." – see at least Wray: paragraph 0214 lines 2-6)).

Regarding claim 3, Wray in view of Chen, further in view of Lavoie teaches all of the elements of the current invention as stated above. Wray further teaches:
under the normal driving scenario the ADV is controlled to drive based on a driving lane (“A current expected path 9110 for the autonomous vehicle 9100 indicates that the autonomous vehicle 9100 is traveling northbound in the eastern northbound lane 9210.” – see at least Wray: paragraph 0303 lines 6-8).

Wray does not explicitly disclose, but Lavoie teaches:
wherein under the parking scenario, the ADV is controlled to drive in any direction (“Such maneuvers generally include backing the vehicle 10 along the steering trajectory T, stopping the vehicle 10 briefly inside the target parking space 34, and moving the vehicle 10 backward and/or forward inside the target parking space 34 before stopping the vehicle 10 in a final park position 44.” – see at least Lavoie: paragraph 0021 lines 3-8) (The examiner notes that steering the vehicle and moving the vehicle backward and forward as taught by Lavoie indicates the ability to control the vehicle to drive in any direction)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wray with these above aforementioned teachings from Lavoie to control the vehicle to move in any direction while under the parking scenario. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s park assist system with Wray’s method of controlling a vehicle based on a sensed scenario in order to control the vehicle to reach the target parking position (“With further reference to FIG. 4, the park assist system 30 determines a steering trajectory T at step C for backing the vehicle 10 into the target parking space (e.g., space 54)” – see at least Lavoie: paragraph 0024 lines 1-4). Doing so would provide the benefit of enabling the vehicle to make the necessary maneuvers to avoid obstacles on the way to the target parking position. (“Such maneuvers generally include backing the vehicle 10 along the steering trajectory T, stopping the vehicle 10 briefly inside the target parking space 34, and moving the vehicle 10 backward and/or forward inside the target parking space 34 before stopping the vehicle 10 in a final park position 44.” – see at least Lavoie: paragraph 0021 lines 3-8).

Regarding claim 7, Wray in view of Chen, further in view of Lavoie teaches all of the elements of the current invention as stated above. Wray further teaches:
wherein the one or more control target inputs include at least one of: a target location of the ADV, a current location of the ADV, a target speed of the ADV, a current speed of the ADV, the target heading of the ADV, or a current heading of the ADV ("The location unit 1310 can be used to obtain information that represents, for example, a current heading of the vehicle 1000, a current position of the vehicle 1000 in two or three dimensions, a current angular orientation of the vehicle 1000, or a combination thereof." – see at least Wray: paragraph 0058 lines 7-12) (The examiner notes that Wray teaches that the location unit is an element of a controller, and the information obtained by Wray’s location unit therefore correspond to control target inputs ("The controller 1300 may include a location unit 1310" – see at least Wray: paragraph 0053 lines 1-2)).

Regarding claim 8, Wray in view of Chen, further in view of Lavoie teaches all of the elements of the current invention as stated above. Wray further teaches:
wherein the control command includes at least one of: a steering command, a throttle command, or a braking command ("For example, the controller 1300 may receive power from the powertrain 1200 and may communicate with the powertrain 1200, the wheels 1400, or both, to control the vehicle 1000, which may include accelerating, decelerating, steering, or otherwise controlling the vehicle 1000." – see at least Wray: paragraph 0049 lines 14-19) (The examiner notes that "accelerating" and "decelerating" as taught by Wray correspond to the claimed throttle command and braking command, respectively).

Regarding claim 9, Wray in view of Chen, further in view of Lavoie teaches all of the elements of the current invention as stated above. Wray further teaches:
wherein the common pre-processing protocol reads the current scenario to select the control algorithm based on the current scenario ("The blocking monitor 4200 may identify expected paths for preferentially blocking external objects, such as pedestrians, and may identify expected paths for deferentially blocking external objects, such as remote vehicles, subject to the expected paths for the preferentially blocking external objects. The blocking monitor 4200 may communicate probabilities of availability, or corresponding blocking probabilities, to the autonomous vehicle operational management controller 4100. The autonomous vehicle operational management controller 4100 may communicate the probabilities of availability, or corresponding blocking probabilities, to respective instantiated instances of the scenario-specific operational control evaluation modules 4400." – see at least Wray: paragraph 0152) (The examiner notes that the blocking monitor 4200 as taught by Wray corresponds to the pre-processing protocol, because it is responsible for identifying information regarding the current scenario, and sending the relevant information based on the scenario to be used by the scenario-specific operation control evaluation modules 4400),
and retrieves the one or more control target inputs from one or more of: a vehicle localization system, a vehicle planning system, or a chassis channel ("For example, the location unit may include a global positioning system (GPS) unit, such as a Wide Area Augmentation System (WAAS) enabled National Marine-Electronics Association (NMEA) unit, a radio triangulation unit, or a combination thereof." – see at least Wray: paragraph 0058 lines 3-7) (The examiner notes that the GPS unit as taught by Wray corresponds to the claimed vehicle localization system).

Regarding claim 10, Wray in view of Chen, further in view of Lavoie teaches all of the elements of the current invention as stated above. Wray further teaches:
wherein the control command is received by a throttle actuator, a steering actuator, or a braking actuator ("The actuator 1240 may receive signals from the controller 1300 and may actuate or control the power source 1210, the transmission 1220, the steering unit 1230, or any combination thereof to operate the vehicle 1000." – see at least Wray: paragraph 0052 lines 8-11).

Regarding claim 11, Wray in view of Chen, further in view of Lavoie, teaches all of the elements of the current invention as stated above. Wray further teaches:
wherein the control command causes the ADV to slow down ("For example, the autonomous vehicle operational management controller 4100 may control the autonomous vehicle to traverse the vehicle transportation network, or a portion thereof, in accordance with a ‘stop’ vehicle control action by stopping the autonomous vehicle or otherwise controlling the autonomous vehicle to become or remain stationary." – see at least Wray: paragraph 0102) (The examiner notes that stopping corresponds to slowing down, because the vehicle must slow down to come to a stop).

Regarding claim 12, Wray in view of Chen, further in view of Lavoie, teaches all of the elements of the current invention as stated above. Wray further teaches:
wherein each of the plurality of distinct control algorithms are configurable ("In another example, identifying the vehicle control action from the candidate vehicle control actions may include implementing a Markov Decision Process, or a Partially Observable Markov Decision Processes, which may describe how respective candidate vehicle control actions affect subsequent candidate vehicle control actions affect, and may include a reward function that outputs a positive or negative reward for respective vehicle control actions." – see at least Wray: paragraph 0140 lines 7-14) (The examiner notes that implementing a Markov Decision Process, including a reward function based on desired outcomes, corresponds to configuring the control algorithms)
through a configuration file stored in electronic memory ("The memory 1340 may include any tangible non-transitory computer-usable or computer-readable medium, capable of, for example, containing, storing, communicating, or transporting machine readable instructions, or any information associated therewith, for use by or in connection with the processor 1330." – see at least Wray: paragraph 0055 lines 1-6) (The examiner notes that the capability of the memory as taught by Wray to store instructions (i.e. control algorithms) to be used by the processor corresponds to the claimed storage of a configuration file).

Regarding claim 13, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 14, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 15, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Regarding claim 17, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 18, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 19, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Claims 4, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wray in view of Chen, further in view of Lavoie, hereinafter referred to as Lavoie, and even further in view of Funke et al. (US 2021/0197798), hereinafter referred to as Funke. Funke is considered analogous to the claimed invention because they are in the same field of vehicle control.

Regarding claim 4, Wray in view of Chen, further in view of Lavoie teaches all of the elements of the current invention as stated above. Wray does not explicitly recite, but Lavoie teaches:
wherein the first of the plurality of distinct control algorithms that corresponds to the parking scenario allows throttle in forward and reverse ("Such maneuvers generally include backing the vehicle 10 along the steering trajectory T, stopping the vehicle 10 briefly inside the target parking space 34, and moving the vehicle 10 backward and/or forward inside the target parking space 34 before stopping the vehicle 10 in a final park position 44." – see at least Lavoie: paragraph 0021 lines 3-8),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wray in view of Chen with these above aforementioned teachings from Lavoie to allow for throttle in forward and reverse during a parking scenario. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lavoie’s method of maneuvering forward and backward to reach a target parking position with Wray in view of Chen’s method of controlling a vehicle based on a sensed scenario in order to divide the parking control algorithm into a series of maneuvers (“Depending on the slot length L.sub.s of the target parking space 34, the parallel parking maneuver may be variously performed as a series of maneuvers.” – see at least Lavoie: paragraph 0021 lines 1-3). Doing so would allow the target parking position to be reached by switching between forward and reverse motion as necessary (“The driver may also be instructed to place the vehicle in drive and/or reverse, as many times as needed, so that the vehicle 10 can be successfully parked into the target parking space.” – see at least Lavoie: paragraph 0029 lines 11-14).

	Further, Wray does not explicitly recite, but Funke teaches:
and the second of the plurality of distinct control algorithms that corresponds to the normal driving scenario does not allow throttle in reverse ("In such examples, the route-based motion component 118 may be disabled from generating a trajectory associated with the vehicle traveling in reverse on a route 120." – see at least Funke: paragraph 0039 lines 7-10).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wray in view of Chen with these above aforementioned teachings from Funke to prevent disable the ability for a vehicle to travel in reverse during a normal driving scenario. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Funke’s method of disabling a vehicle from traveling in reverse with Wray in view of Chen’s method of controlling a vehicle based on a sensed scenario in order to add constraints to control algorithm (“In various examples, the route-based motion component 118 may include one or more constraints associated with the route-based trajectories.” – see at least Funke: paragraph 0039 lines 1-3). Doing so would provide the benefit of reducing computational complexity and increasing computational speed (“For example, the vehicle computing system may be configured to operate according to a route-based reference frame with one or more constraints, thereby reducing a computational load and increasing the computational speed associated with controlling the vehicle according to the route structure.” – see at least Funke: paragraph 0034 lines 3-8).

Regarding claim 16, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wray in view of Chen, further in view of Lavoie, even further in view of Di Cairano et al. (US 2015/0259007), hereinafter referred to as Di Cairano. Di Cairano is considered analogous to the claimed invention because they are in the same field of vehicle control.

Regarding claim 5, Wray in view of Chen, further in view of Lavoie, teaches all of the elements of the current invention as stated above. Wray not explicitly disclose, but Di Cairano teaches:
wherein the parking scenario generates the control command to reduce differences between the target heading of the ADV and the current heading of the ADV on a frame-by-frame basis ("At each time step of the control, the steering angle and the wheels angle track 350 the target value for the wheels angle, but not necessarily at the same rate." – see at least Di Cairano: paragraph 0046 lines 5-8) (The examiner notes that the time steps of the control as taught by Di Cairano corresponds to the claimed frames, and that controlling the steering angle and the wheels angle as taught by Di Cairano corresponds to controlling the current heading of the ADV as claimed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wray with these above aforementioned teachings from Di Cairano to control the vehicle such that difference between a current heading and a target heading is reduced on a frame-by-frame basis. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Di Cairano’s method of controlling the heading of a vehicle on a frame-by-frame basis with Wray’s method of controlling a vehicle based on a sensed scenario in order to determine the appropriate control at each time step (“Each iteration 410 can be implemented for one control step of the control, such that for each time step of the control, the method determines 404 torques for the column motor and the rack motor according to the values for the steering angle and the wheels angle, and generate 405 the control command to apply the torques.” – see at least Di Cairano: paragraph 0084 lines 4-9). The examiner notes that any real system cannot be truly continuous, and instead is limited to the rate at which the system is able to process information (e.g. a frame rate), so it is implicit that the vehicle control systems of Wray, Chen, and Lavoie which control the steering of a vehicle in real-time are also controlled on a frame-by-frame basis, even though it is not explicitly disclosed. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wray in view of Chen, further in view of Lavoie, even further in view of Fukasawa et al. (US 2021/0213941), hereinafter referred to as Fukasawa. Fukasawa is considered analogous to the claimed invention because they are in the same field of vehicle control.

Regarding claim 6, Wray in view of Chen, further in view of Lavoie teaches all of the elements of the current invention as stated above. Wray does not explicitly disclose, but Fukasawa teaches:
wherein a first of the plurality of distinct control algorithms that corresponds to the parking scenario generates the control command to reduce differences between a target speed of the ADV and a current speed of the ADV less aggressively than a second of the plurality of distinct control algorithms that corresponds to the normal driving scenario ("As a result, the negative acceleration of the vehicle 100 can be gradually increased to approach 0 before the target stop position P1 or P2, the inertial force acting on the occupant when the vehicle 100 is stopped is reduced, and the riding comfort of vehicle 100 during parking control is improved." – see at least Fukasawa: paragraph 0074) (The examiner notes that the gradual change in acceleration as the target stop position is reached corresponds to less aggressively reducing differences between a target speed of the ADV and a current speed of the ADV, because a more gradual change in vehicle acceleration inherently results in more gradually (i.e. less aggressively) approaching the target vehicle speed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wray in view of Chen with these above aforementioned teachings from Fukasawa to control the vehicle such that it less aggressively matches the vehicle speed to the target vehicle speed in a parking scenario compared to in a normal driving scenario. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Fukasawa’s method of parking according to a smooth acceleration profile with Wray in view of Chen’s method of controlling a vehicle based on a sensed scenario in order to reduce the inertial forces acting on the occupant of the vehicle (“As a result, the vehicle 100 starts smoothly from the parking start position P0, the inertial force acting on the occupant when the vehicle 100 is accelerated is reduced” – see at least Fukasawa: paragraph 0060 lines 1-3). Doing so would increase driver comfort (“As a result, the vehicle control device 10 can gradually increase or decrease the inertial force acting on the occupant at the start and end of braking of the vehicle 100 to alleviate the impact and improve the riding comfort of the vehicle 100 during parking control.” – see at least Fukasawa: paragraph 0071 lines 9-13).

Response to Arguments
Applicant's arguments filed November 03, 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of further teachings of Wray

Regarding amended claims 1, 13, and 17, the applicant argues that the prior art references do not teach: “wherein each of the plurality of distinct control algorithms share in common, a common pre-processing protocol and a common post-processing protocol that formats and outputs the control command onto a vehicle communication bus, and wherein the common post processing protocol includes emergency logic that determines that an emergency condition is present, and in response to the emergency condition being present, the emergency logic generates an emergency command that overrides the control command”. However, as set forth above, Wray teaches an autonomous vehicle operational management system 4000, which, in combination with the teachings of Chen, contains each of the claimed limitations. Specifically, the blocking monitor 4200 and the autonomous vehicle operational management controller 4100 as taught by Wray perform the functions of the claimed pre-processing and post-processing protocols, and are shared in common by the plurality of distinct control modules. 
Regarding the limitations related to emergency logic, it would have been obvious for a person having ordinary skill in the art to include the features of the emergency control process as taught by Chen with the autonomous vehicle operational management controller as taught by Wray. The examiner recognizes that it is possible to combine the references, and that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations for combining the references have been set forth above in the corresponding claim rejections under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

November 15, 2022